DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turnham (2002/0090881).  Turnham discloses a toy building system that uses clips and cards to form three dimensional structures (abstract) having a plurality of clips (Figs. 1 & 3) formed to include an attachment point (14) with an aperture that could receive a string and at least a first receiving portion (11) adapted to receive a first edge of a card (13) having first and second arms extending from the attachment point and defining a slot (12) with an engagement member in the form of undulations that create a plurality of teeth (Fig. 4, paragraphs 16-17).  At least one of the clips has a second receiving portion having third and fourth arms extending from the attachment point and defining a slot (12) that is aligned 180 degrees from the first on the attachment point (Fig. 3, example 1), another clip can have the second receiving portion aligned 90 degrees from the first on the attachment point and would be capable of receiving a second edge of the card (Fig. 3, example 2), another clip has at least first and second receiving portions aligned at an angle of 135 degrees from each other on the attachment point (Fig. 3, example 8), at least one clip can have the second receiving portion aligned 45 degrees from the first on the attachment point (Fig. 3, example 4), another clip can have at least three receiving portions positioned 120 degrees from each other on the attachment point (Fig. 3, example 7), another clip can have three receiving portions configured such that the second is aligned 90 degrees from the first on the attachment point and a third is aligned 90 degrees from the second on the attachment point (Fig. 3, example 3) and at least one clip can have four receiving portions each positioned 90 degrees from each other on the attachment point (Fig. 1).  The clips can be made of a polymer material such as plastic (paragraph 9).
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (2014/0270915).  Nelson discloses a toy building system having at least one clip (Fig. 1) with a first receiving portion adapted to receive an edge of a card (Fig. 23) that is configured to include first and second arms (114) extending from an attachment point (101) to define a slot (112) that is also configured to receive a receiving portion of a second clip (Fig. 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications 2019/0070519, 2015/0240847, 2012/0028534 and 2012/0000059 and patents 7047576, 5487690, 3998002 and 1398852.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711     
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711